DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/559000, filed on 9/15/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of the independent claims recite “selecting a fluid circuit device, wherein the fluid circuit device is integrated into an energy absorption apparatus” and later recite the step of  “integrating the fluid circuit device into an apparatus configured to undergo pressure variation.”  It is not clear if the “energy absorption apparatus” and the “an apparatus configured to undergo pressure variation” are the same or different apparatuses.  


Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Mintgen et al (US# 2004/0134732) and Berger (US# 4271938) disclose similar devices which suggests a method of controlling pressure variation in working fluids in a fluid circuit undergoing working pressure variation, the method comprising: selecting a fluid circuit device, wherein the fluid circuit device is integrated into an energy absorption apparatus, and wherein the fluid circuit device comprises at least one first fluid volume and at least one second fluid volume, and, at least one pressure balancing valve in a valve housing, wherein the fluid circuit device is used about a piston, such as claimed.  However, neither reference discloses or suggests that in the event of a low or no pressure gradient between the at least one first fluid volume and the at least one second fluid volume, the at least one pressure balancing valve permits connection between the at least one first fluid volume and the at least one second fluid volume via the common third fluid volume, thereby allowing equilibration of pressure across all volumes in the fluid circuit device; wherein the fluid circuit device is a closed circuit; and wherein the at least one pressure balancing valve comprises an elongated pin element, either pin end of said elongated pin element contacting a seal that restricts or closes the fluid flow path; and integrating the fluid circuit device into an apparatus configured to undergo pressure variation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK